DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 27 October 2020 has been entered.  After entry of the amendment claims 10-24 are currently pending in the application.

Claim Objections
Claims 13, 15, and 19 are objected to because of the following informalities:  
In claim 13, part c), the term “AI” (both occurrences) should be – Al –.
	In claim 15, the term “AI” (each occurrence) should be – Al –.
	In claim 19, line 5, the term “AI” should be – Al –.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10 the phrase “poly(phospho-sialate) type” is vague and indefinite as the term “type” renders the claim vague and indefinite because the claim include elements not actually disclosed (those encompassed by "type"), thereby rendering the exact scope of the claim unascertainable.  See MPEP § 2173.05(d).
In claim 13, part a), the phrase “Al2O3 type” is vague and indefinite as the term “type” renders the claim vague and indefinite because the claim include elements not actually disclosed (those encompassed by "type"), thereby rendering the exact scope of the claim unascertainable.  See MPEP § 2173.05(d).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13, part b) recites the broad recitation “less than 2 microns”, and the claim also recites “preferably less than 500 nm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
	In claim 15, the phrases “berlinite-type poly(alumino-phosphate)” and “cristobalite-type poly(alumino-phosphate)” are vague and indefinite as the term “type” renders the claim vague 

Allowable Subject Matter
Claims 10-24 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious the cumulative limitations as set forth in the independent claim.   The Bortnovsky et al reference, which was cited in the search report, seems to teach a similar composition as instantly claimed however it differs from the instant claims in that it fails to recite the formation of a geopolymer having a poly(phospho-sialate) having the same formula as instantly claimed.  Further this reference fails to teach the same method steps as instantly claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
September 16, 2021